DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 20 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decoding unit and signal addition unit in claims 1 and 20, reference signal generation unit in claim 6, high-band signal decoding unit in claim 14, amplitude adjustment unit in claim 15, storage unit in claim 17, and information acquisition unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “decoding unit” and “signal addition unit” in claims 1 and 20, “reference signal generation unit” in claim 6, “high-band signal decoding unit” in claim 14, “amplitude adjustment unit” in claim 15, and “information acquisition unit” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. All corresponding dependent claims are rejected the same. Therefore, claims 1-18 and 20 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (JP 2012113657 A – cited in IDS) in view of Shahabi et al ("A Comparison of Different Haptic Compression Techniques," Proceedings, IEEE International Conference on Multimedia and Expo, August 2002, pp. 657-660, Section 3.5 – cited in IDS).

Regarding claim 1, Tanigaki discloses a decoding device (fig. 10) comprising: a
 decoding unit configured to decode encoded data in which a differential signal that includes a differential between a signal and a reference signal has been encoded (figs. 10 residual decoding unit 55 (i.e. “decoding unit”); [0047] The residual decoding unit 55 acquires a codeword for the decoding target value from the residual code string data (i.e. “encoded data”)). The residual decoding unit 55 decodes the acquired codeword and calculates a residual. The value restoring unit 65 sums the residual reference value (i.e. “reference signal”) selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0052] In step S50a, the selection unit 45 reads the index i * of the residual reference value from the reference value index data (compressed data). The residual decoding unit 55 reads the encoded residual rt from the residual code string data (compressed data). Also see figs. 4-5); and 
a signal addition unit configured to add the reference signal and the differential signal (fig. 10 value restoring unit 65 (i.e. “signal addition unit”); [0047] The value restoring unit 65 sums the residual reference value selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0054] In step S70a, the value restoration unit 65 adds the residual rt obtained above to the residual reference value referenced by the index (the value is obtained in step S40) to obtain the original value xt.).
However Tanigaki does not expressly disclose wherein the signal is a tactile signal.  Although fig. 5 and [0021] of Tanigaki teaches using predictive differential encoding on a sensor data signal. 
Shahabi, from the field of tactile signals, pages 658-659 (section 3.5) teaches performing predictive differential encoding on a tactile signal is a well-known.
Therefore, it would have been obvious to try for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a tactile signal as suggested by Shahabi in the device taught by Tanigaki. 

Regarding claim 2, Tanigaki in view of  Shahabi  discloses the decoding device according to claim 1, further comprising a reference signal generation unit (Tanigaki fig. 10 header acquisition unit 85, parameter storage unit 75, offset amount determining unit 25, reference value generation unit 35, selecting unit 45, predictor 15) configured to generate the reference signal on a basis of information regarding the reference signal that has been received (Tanigaki [0019] and [0046]-[0047] The data compression apparatus 100 generates header data, residual code string data, and reference value index data as compressed data. header data, reference value index data), wherein in a case where a plurality of candidate signals for the reference signal is present, the reference signal includes any signal of the plurality of candidate signals (Tanigaki [0047] The reference value generation unit 35 determines a plurality of residual reference), and the signal addition unit adds the reference signal that has been generated by the reference signal generation unit and the differential signal (Tanigaki fig. 10 value restoring unit 65 (i.e. “signal addition unit”); [0047] The value restoring unit 65 sums the residual reference value selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0054] In step S70a, the value restoration unit 65 adds the residual rt obtained above to the residual reference value referenced by the index (the value is obtained in step S40) to obtain the original value xt.).

Regarding claim 3, Tanigaki in view of Shahabi discloses the decoding device according to claim 2, wherein the reference signal includes a signal having a smaller differential from the tactile signal than another candidate signal, and the reference signal generation unit generates the reference signal having the smaller differential from the tactile signal than the another candidate signal on a basis of the information regarding the reference signal that has been received (Tanigaki [0002], [0005], [0020], [0026], [0034], [0042] and [0045] indicates that a predictive value closest to the value to be encoded is selected in predictive differential encoding; therefore, in the decoder, a reference signal having a smaller differential with respect to the value to be encoded than the other candidate reference signals is selected. It would be obvious to a person of ordinary skill in the art that a reference signal having a smaller differential than other candidate reference signals would be selected even with regard to differentials of amplitude, phase, duration time, or a differential of energy).

Regarding claim 4, Tanigaki in view of Shahabi discloses the decoding device according to claim 3, wherein the reference signal includes a signal having a smaller differential in an amplitude, a phase, and a duration from the tactile signal than the another candidate signal, and the reference signal generation unit generates the reference signal having the smaller differential in the amplitude, the phase, and the duration from the tactile signal than the another candidate signal on a basis of the information regarding the reference signal that has been received (Tanigaki [0002], [0005], [0020], [0026], [0034], [0042] and [0045] indicates that a predictive value closest to the value to be encoded is selected in predictive differential encoding; therefore, in the decoder, a reference signal having a smaller differential with respect to the value to be encoded than the other candidate reference signals is selected. It would be obvious to a person of ordinary skill in the art that a reference signal having a smaller differential than other candidate reference signals would be selected even with regard to differentials of amplitude, phase, duration time, or a differential of energy).

Regarding claim 5, Tanigaki in view of Shahabi discloses the decoding device according to claim 3, wherein the reference signal includes a signal having a smaller differential in energy from the tactile signal than the another candidate signal, and the reference signal generation unit generates the reference signal having the smaller differential in the energy from the tactile signal than the another candidate signal on a basis of the information regarding the reference signal that has been received (Tanigaki [0002], [0005], [0020], [0026], [0034], [0042] and [0045] indicates that a predictive value closest to the value to be encoded is selected in predictive differential encoding; therefore, in the decoder, a reference signal having a smaller differential with respect to the value to be encoded than the other candidate reference signals is selected. It would be obvious to a person of ordinary skill in the art that a reference signal having a smaller differential than other candidate reference signals would be selected even with regard to differentials of amplitude, phase, duration time, or a differential of energy).

Regarding claim 6, Tanigaki in view of Shahabi discloses the decoding device according to claim 2, wherein the reference signal includes a signal corresponding to a parameter of the reference signal, the information regarding the reference signal includes information indicating the parameter of the reference signal (Tanigaki [0019] and [0046]-[0047] header data and reference value index), and the reference signal generation unit (Tanigaki fig. 10 header acquisition unit 85, parameter storage unit 75, offset amount determining unit 25, reference value generation unit 35, selecting unit 45, predictor 15) generates the reference signal corresponding to the parameter of the reference signal on a basis of the information indicating the parameter of the reference signal that has been received(Tanigaki [0019] and [0047] The data compression apparatus 100 generates header data, residual code string data, and reference value index data as compressed data. header data, reference value index data).

Regarding claim 11, Tanigaki in view of Shahabi discloses the decoding device according to claim 6, wherein in a case where a plurality of the tactile signals is present, the reference signal includes any tactile signal, the parameter of the reference signal includes a parameter ([0019] and [0046]-[0047] reference value index) indicating the reference signal corresponding to which tactile signal of the plurality of the tactile signals, and the signal addition unit adds the reference signal corresponding to the tactile signal that has been generated by the reference signal generation unit and the differential signal (Tanigaki fig. 10 value restoring unit 65 (i.e. “signal addition unit”); [0047] The value restoring unit 65 sums the residual reference value selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0054] In step S70a, the value restoration unit 65 adds the residual rt obtained above to the residual reference value referenced by the index (the value is obtained in step S40) to obtain the original value xt.).

Regarding claim 17, Tanigaki in view of Shahabi discloses the decoding device according to claim 2, further comprising a storage unit configured to store information regarding the reference signal, wherein the signal addition unit adds the reference signal based on the information regarding the reference signal stored in the storage unit and the differential signal (Tanigaki fig. 10 and [0047] parameter storage unit 75).

Regarding claim 18, Tanigaki in view of Shahabi discloses the decoding device according to claim 2, further comprising an information acquisition unit configured to acquire the encoded data and the information regarding the reference signal on a basis of data that has been received, wherein the decoding unit decodes the encoded data that has been acquired by the information acquisition unit, and the reference signal generation unit generates the reference signal on a basis of the information regarding the reference signal that has been acquired by the information acquisition unit (Tanigaki fig. 10 and [0047] header acquisition unit 85).

Regarding claim 19, Tanigaki discloses a decoding method by a processor (fig. 10; [0145] The data restoration device (200) includes a processing device (CPU 911)), the decoding method comprising: 
decoding encoded data in which a differential signal that includes a differential between a signal and a reference signal has been encoded (figs. 10 residual decoding unit 55 (i.e. “decoding unit”); [0047] The residual decoding unit 55 acquires a codeword for the decoding target value from the residual code string data (i.e. “encoded data”)). The residual decoding unit 55 decodes the acquired codeword and calculates a residual. The value restoring unit 65 sums the residual reference value (i.e. “reference signal”) selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0052] In step S50a, the selection unit 45 reads the index i * of the residual reference value from the reference value index data (compressed data). The residual decoding unit 55 reads the encoded residual rt from the residual code string data (compressed data). Also see figs. 4-5); and 
adding the reference signal and the differential signal that has been decoded (fig. 10 value restoring unit 65 (i.e. “signal addition unit”); [0047] The value restoring unit 65 sums the residual reference value selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0054] In step S70a, the value restoration unit 65 adds the residual rt obtained above to the residual reference value referenced by the index (the value is obtained in step S40) to obtain the original value xt.).
However Tanigaki does not expressly disclose wherein the signal is a tactile signal.  Although fig. 5 and [0021] of Tanigaki teaches using predictive differential encoding to encode a sensor data signal. 
Shahabi, from the field of tactile signals, pages 658-659 (section 3.5) teaches performing predictive differential encoding on a tactile signal is a well-known.
Therefore, it would have been obvious to try for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a tactile signal as suggested by Shahabi in the device taught by Tanigaki. 

Regarding claim 20, Tanigaki discloses a program causing a computer to function as a decoding device (fig. 10; [0147] The data the data restoration device (200) can be realized by a computer executing a computer program. According to a computer program that causes a computer to function as a  data restoration device.)  comprising: 
a decoding unit configured to decode encoded data in which a differential signal that includes a differential between a signal and a reference signal has been encoded (figs. 10 residual decoding unit 55 (i.e. “decoding unit”); [0047] The residual decoding unit 55 acquires a codeword for the decoding target value from the residual code string data (i.e. “encoded data”)). The residual decoding unit 55 decodes the acquired codeword and calculates a residual. The value restoring unit 65 sums the residual reference value (i.e. “reference signal”) selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0052] In step S50a, the selection unit 45 reads the index i * of the residual reference value from the reference value index data (compressed data). The residual decoding unit 55 reads the encoded residual rt from the residual code string data (compressed data). Also see figs. 4-5); and 
a signal addition unit configured to add the reference signal and the differential signal that has been decoded (fig. 10 value restoring unit 65 (i.e. “signal addition unit”); [0047] The value restoring unit 65 sums the residual reference value selected by the selecting unit 45 and the residual calculated by the residual decoding unit 55, restores the original value, and outputs it to the output data. [0054] In step S70a, the value restoration unit 65 adds the residual rt obtained above to the residual reference value referenced by the index (the value is obtained in step S40) to obtain the original value xt.).
However Tanigaki does not expressly disclose wherein the signal is a tactile signal.  Although fig. 5 and [0021] of Tanigaki teaches using predictive differential encoding to encode a sensor data signal. 
Shahabi, from the field of tactile signals, pages 658-659 (section 3.5) teaches performing predictive differential encoding on a tactile signal is a well-known.
Therefore, it would have been obvious to try for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use a tactile signal as suggested by Shahabi in the device taught by Tanigaki. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (JP 2012113657 A – cited in IDS) in view of Shahabi et al ("A Comparison Of Different Haptic Compression Techniques," Proceedings, IEEE International Conference on Multimedia and Expo, August 2002, pp. 657-660, Section 3.5 – cited in IDS) as applied to claim 1 above, and further in view of Yasui et al. (JPH09130263A – cited in IDS).

Regarding claim 13, Tanigaki in view of Shahabi discloses the decoding device according to claim 1, but does not expressly disclose wherein the encoded data includes data in which the tactile signal on a predetermined frequency band has been encoded, and the decoding unit decodes the encoded data in which the tactile signal on the predetermined frequency band has been encoded.
Yasui, from a similar field of endeavor, teaches encoded data includes data in which the signal on a predetermined frequency band has been encoded, and the decoding unit decodes the encoded data in which the signal on the predetermined frequency band has been encoded (fig. 10 and 12; [0008]-[0011], teaches dividing a high-band signal and a low-band signal into two bands and performing adaptive differential (i.e. predictive differential) encoding and decoding on the bands.).
Therefore, it would have been obvious to try for a person of ordinary skill in the art at the time of first filing of the claimed invention to include encoded data in which the signal on a predetermined frequency band has been encoded, and the decoding unit decodes the encoded data in which the signal on the predetermined frequency band has been encoded as suggested by Yasui in the device taught by Tanigaki in view of Shahabi in order encode/decode data (as suggested in [0001] of Yasui).

Regarding claim 14, Tanigaki in view of Shahabi and Yasui discloses the decoding device according to claim 13 further comprising a high-band signal decoding unit configured to decode data in which the tactile signal corresponding to a frequency band larger than the predetermined frequency band has been encoded, wherein the encoded data includes data in which the tactile signal corresponding to a band equal to or smaller than the predetermined frequency band has been encoded, and the decoding unit decodes the encoded data in which the tactile signal corresponding to the frequency band smaller than the predetermined frequency band has been encoded (Yasui fig. 10 and 12; [0008]-[0011], teaches dividing a high-band signal and a low-band signal into two bands and performing adaptive differential (i.e. predictive differential) encoding and decoding on the bands.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (JP 2012113657 A – cited in IDS) in view of Shahabi et al ("A Comparison Of Different Haptic Compression Techniques," Proceedings, IEEE International Conference on Multimedia and Expo, August 2002, pp. 657-660, Section 3.5 – cited in IDS) as applied to claim 2 above, and further in view of Yamamoto et al. (JP 2000228633 A – cited in IDS).

Regarding claim 15, Tanigaki in view of Shahabi discloses the decoding device according to claim 2, but does not expressly disclose wherein the information regarding the reference signal includes information indicating an amplitude adjustment value, the decoding device further comprising an amplitude adjustment unit configured to adjust a maximum value of an amplitude of a signal that has been generated by addition of the signal addition unit to be substantially same with a maximum value of an amplitude of the tactile signal on a basis of the information indicating the amplitude adjustment value that has been received.
Yamamoto, from a similar field of endeavor, teaches information regarding the reference signal includes information indicating an amplitude adjustment value , the decoding device further comprising an amplitude adjustment unit configured to adjust a maximum value of an amplitude of a signal that has been generated by addition of the signal addition unit to be substantially same with a maximum value of an amplitude of the signal on a basis of the information indicating the amplitude adjustment value that has been received (fig. 4 and 7; [0001]-[0018], teaches a predictive differential (adaptive differential) encoding and decoding technique, information indicating an range data (i.e. amplitude adjustment value) is transmitted from the encoding side, and an inverse normalization means 1 (i.e. “amplitude adjusting unit”) is further provided, the amplitude adjusting unit adjusting the maximum value of the amplitude of a signal generated through addition by a first adding means 106 (i.e. “signal adding unit”) on the basis of the received information indicating the amplitude adjustment value, so as to approximate the maximum value of the amplitude of a received signal.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include information indicating an amplitude adjustment value, the decoding device further comprising an amplitude adjustment unit configured to adjust a maximum value of an amplitude of a signal that has been generated by addition of the signal addition unit to be substantially same with a maximum value of an amplitude of the tactile signal on a basis of the information indicating the amplitude adjustment value that has been received as suggested by Yamamoto in the device taught by Tanigaki in view of Shahabi in order to encode/decode data (as suggested in [0001]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (JP 2012113657 A – cited in IDS) in view of Shahabi et al ("A Comparison Of Different Haptic Compression Techniques," Proceedings, IEEE International Conference on Multimedia and Expo, August 2002, pp. 657-660, Section 3.5 – cited in IDS) as applied to claim 1 above, and further in view of Kim et al. (US 20030142098 A1).

Regarding claim 16, Tanigaki in view of Shahabi discloses the decoding device according to claim 1, but does expressly disclose wherein the encoded data includes data in which variable length encoding has been conducted on the differential signal, and the decoding unit decodes the encoded data in which the variable length encoding has been conducted.
Kim, from a similar field of endeavor teaches (fig. 3; [0043]-[0045] teaches performing entropy encoding (i.e. “variable-length encoding”), transmitting, and performing entropy decoding (i.e. “variable length decoding”) on differential data in an adaptive differential (i.e. “predictive differential”) encoding and decoding technique.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include encoded data in which variable length encoding has been conducted on the differential signal, and the decoding unit decodes the encoded data in which the variable length encoding has been conducted as suggested by Kim in the device taught by Tanigaki in view of Shahabi in order to encode/decode data (as suggested in [0043]-[0045] of Kim).

Allowable Subject Matter
Claims 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684    



						/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684